                                                                                               Case 1:18-cr-00063-JSR Document 30 Filed 12/19/18 Page 1 of 7
AO 245B (Rev 02/18)                                                            Judgment ma Cnmmal Case
                                                                               Sheet I



                                                                                                                                                UNITED STATES DISTRICT COURT
                                                                                                                                                                                                             Southern District of New York
                                                                                                                                                                                                                                                                                )
                                                   UNITED STATES OF AMERICA                                                                                                                                                                                                     )                        JUDGMENT 1N A CRIMINAL CASE
                                                                                                                         v.                                                                                                                                                     )
                                                                                               Omar F. Valle
                                                                                                                                                                                                                                                                                )
                                                                                                                                                                                                                                                                                                         Case Number: 1:18CR063-001 (JSR)
                                                                                                                                                                                                                                                                                )
                                                                                                                                                                                                                                                                                )                        USM Number: 79472-054
                                                                                                                                                                                                                                                                                )
                                                                                                                                                                                                                                                                                )                            Steven M. Witzel, Esq.
                                                                                                                                                                                                                                                                                                         Defendant's Attorney
 THE DEFENDANT:
                                                                                                                                                                                                                                                     USDC SDr-.Y
 li1 pleaded guilty to count(s)                                                                                                     1.
 D pleaded nolo contendere to count(s)
            which was accepted by the court.
 D was found guilty on count(s)
            after a plea of not guilty.

 The defendant is adjudicated guilty of these offenses:

 Title & Section                                                                                                                                                                                                                                                                                                                                     Offense Ended
~''·'r~~fll%W:~\'""'-.,'''' <.>-»,.~/."'fi'l'>"'-~:;".:"t~~"'--""'';r·                                                                                                    ~-o'(f'{'.~v---...o.~,.zr:r''W''lt;   '"'"--   *<O.,~):;',;-,,;-M//#W::;!'~ff~~a>XW""';';,,,~\:'<                       ,,.. ,,:;.«f'·''''\,'•W'\->.,,f!;·~~-<N:f~,~~1f'-"('~'';'~'"-~"'o~_,._-~"5'~'«¥-~'

\ 21dJS,C' 846                                                              , ,;:" ;:'                              Jt'Consp.-                                   Jl'.)Jst& P.ossesswithJiJtenUo;Dist'H                                                                                                                                          , :'.~8/31/GO?l,7
}:_,,_.,,.,,,,,,>.J,k-"~:"; }_,,,,-.._..,,_ .O:«<· _,,y *·°'"'"'J",_:" .,.._;;-,;,,.......,,_,,,,;..,.."~",2" \.,~ b,.,,,.~;,;,..:~k~..w.-.<-'w.->"*;,.,;,, .~'"'':"""""'"'';;;,;:,;,;;,_~·_,,,* .:*'"'*''''::,.,,_.,;..,,.."'~*,,,..;;.._,~;,.,"";i~;.-.t::,.-,,;'.'..,._,""-w,;,::-:;,,,~_,,,_,,,.,_;_,:~-.<"'.;v.m.,.~><'                      .«tw.=h~"""''.t..v..<1''>" -,




        The defendant is sentenced as provided in pages 2 through                                                                                                                                                                                                            __7___ of tlus judgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of 1984.
  D The defendant has been found not guilty on count(s)
  li1 Count(s)                                                 2                                                                                                                                                ~is                                 Dare dismissed on the motion of the United States.

           It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
  or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
  the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                                                                                                                                                                                               12/4/2018




                                                                                                                                                                                                                                                                               Hon. Jed S. Rakoff, U.S.D.J._ __
                                                                                                                                                                                                                                                                            Name and Title of Judge



                                                                                                                                                                                                                                                                            Date
                            Case 1:18-cr-00063-JSR Document 30 Filed 12/19/18 Page 2 of 7
AO 245B (Rev 02/18) Judgment m Cnmmal Case
                    Sheet 2 - Impnsonment
                                                                                                                       2_ of
                                                                                                   · Judgment - Page _ _       7
 DEFENDANT: Omar F. Valle
 CASE NUMBER: 1:18CR063-001 (JSR)

                                                            IMPRISONMENT
            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:
  On Count 1: Seventy-two (72) months.




    Ill     The court makes the following recommendations to the Bureau of Prisons:

  Incarceration in Arizona.




     bZI    The defendant is remanded to the custody of the United States Marshal.

     D The defendant shall surrender to the United States Marshal for this district:
            D at                                  D a.m.       D p.m.       on

            D as notified by the United States Marshal.

     D The defendant shall surrender for service of sentence at the institut10n designated by the Bureau of Prisons:
            D before 2 p.m. on
            D as notified by the United States Marshal.
            D as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
 I have executed this "judgment as follows:




            Defendant delivered on                                                       to

                                          ---
                                                    , with a certified copy of this judgment.



                                                                                                   UNITED STATES MARSHAL



                                                                          By --      -~--------------------
                                                                                         DEPUTY UNITED STATES MARSHAL
                          Case 1:18-cr-00063-JSR Document 30 Filed 12/19/18 Page 3 of 7
AO 245B (Rev 02/18) Judgment ma Cnmmal Case
                    Sheet 3 - Supervised Release
                                                                                                                          3_ of
                                                                                                          Judgment-Page _ _
DEFENDANT: Omar F. Valle
CASE NUMBER: 1:18CR063-001 (JSR)
                                                    SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
 On Count 1: Two (2) years.




                                                   MANDATORY CONDITIONS

1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     impnsonment and at least two periodic drug tests thereafter, as determined by the court.
             D The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check if applzcable)
4.    D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check if applzcable)
5.    !i1' You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     D You must participate in an approved program for domestic violence.     (check   if applzcable)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                         Case 1:18-cr-00063-JSR Document 30 Filed 12/19/18 Page 4 of 7
AO 245B (Rev 02/18) Judgment ma Cmnmal Case
                    Sheet 3A - Supervised Release
                                                                                               Judgment-Page                  of
DEFENDANT: Omar F. Valle
CASE NUMBER: 1:18CR063-001 (JSR)

                                     STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer m advance is not possible due to unanticipated circumstances, you must notify the probat10n officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a nsk to another person (mcluding an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that mstruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probat10n officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment contaming these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Condztwns, available at: www.uscourts.gov.


Defendant's Signature                                                                                     Date _ _ _ __
                                    ---- -------------------
                        Case
 AO 245B(Rev 02/18) Judgment ma 1:18-cr-00063-JSR
                                Cnmmal Case            Document 30 Filed 12/19/18 Page 5 of 7
                    Sheet 3D - Supervised Release
                                                                                            Judgment-Page _ _ of · - · - _
DEFENDANT: Omar F. Valle
CASE NUMBER: 1:18CR063-001 (JSR)

                                  SPECIAL CONDITIONS OF SUPERVISION
 1. The defendant shall provide the probation officer with access to any requested financial information.

 2. The defendant shall not incur any new credit charges or open additional lines of credit with the approval of the probation
 officer unless the defendant is in compliance with the installment payment plan.

 3. The Court recommends the defendant be supervised in his district of residence.
AO 245B (Rev 02/18)
                                                       Case 1:18-cr-00063-JSR Document 30 Filed 12/19/18 Page 6 of 7
                                              Judgment ma Cnmmal Case
                                              Sheet 5 - Cnmmal Monetary Penalties
                                                                                                                                                Judgment - - Page _ _:6~-   of   7
 DEFENDANT: Omar F. Valle
 CASE NUMBER: 1:18CR063-001 (JSR)
                                                                                          CRIMINAL MONETARY PENALTIES
              The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                                           Assessment                                         JVTA Assessment*                                          Restitution
 TOTALS                                  $ 100.00                                         $                               $                         $


 0            The determination of restitution is deferred until
                                                                 ----
                                                                      . An Amended Judgment m a Criminal Case (AO 245C) will be entered
              after such determination.

 0            The defendant must make restitut10n (including community restitution) to the following payees in the amount listed below.

              If the defendant makes a partial payment, each payee shall receive an approximately proportioned .Payment, unless specified otherwise in
              the pnority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
              before the United States is paid.

 Name of Payee
t   ic   J   ,1;               ,:   6~""};':~~""~ ,_,....,.-:=-""'~'~.,,..,,-\_,,,_~,,~


i/,~· ,.,.,:~dW..,,?;""~""''"'"h-',~~Y:: ,>




 TOTALS                                                                    $                           0.00           $                        0.00


 D                 Restitution amount ordered pursuant to plea agreement $

 O                 The defendant must pay mterest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
                   fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment opt10ns on Sheet 6 may be subject
                   to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D                 The court determined that the defendant does not have the ability to pay interest and it is ordered that:

                   D the interest requirement is waived for the                                        D fine     D restitution.
                   0     the interest requirement for the                                     D fine    D     restitution is modified as follows:

    *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.                                .                        .
    ** Fmdmgs for the total amount oflosses are required under Chapters 109A, 110, l lOA, and 113A of Title 18 for offenses committed on or
    after September 13, 1994, but before April 23, 1996.
                           Case
    AO 245B (Rev 02/18) Judgment ma1:18-cr-00063-JSR
                                    Cnmmal Case                    Document 30 Filed 12/19/18 Page 7 of 7
                        Sheet 6 - Schedule of Payments

                                                                                                                Judgment - Page _     7      of           7
    DEFENDANT: Omar F. Valle
    CASE NUMBER: 1:18CR063-001 (JSR)

•                                                        SCHEDULE OF PAYMENTS

    Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

    A    lli   Lump sum payment of$         100.00                due immediately, balance due

               D    not later than                                    , or
               D    in accordance with D C,          D    D,     D     E, or      D Fbelow; or

    B    D     Payment to begin immediately (may be combined with              DC,          DD, or       D F below); or

    C    D     Payment in equal                        (e.g., weekly, monthly, quarterly) installments of $                            over a period of
                             (e.g., months or years), to commence                        (e.g, 30 or 60 days) after the date of this judgment; or

    D    D     Payment in equal                        (e.g., weekly, monthly, quarterly) installments of $                         over a period of
                             (e.g., months or years), to commence                        (e.g, 30 or 60 days) after release from imprisonment to a
               term of supervision; or

    E    D     Payment during the term of supervised release will commence withm                   (e.g., 30 or 60 days) after release from
               imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

    F    D     Special instructions regarding the payment of criminal monetary penalties:




    Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
    the penod of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
    Financial Responsibility Program, are made to the clerk of the court.

    The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




    D    Jomt and Several

         Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
         and corresponding payee, if appropriate.




    D    The defendant shall pay the cost of prosecution.

    D    The defendant shall pay the following court cost(s):

    D     The defendant shall forfeit the defendant's interest in the following property to the United States:



    Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
    interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
